April 17, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
JOHANNES “JOE” ELMGREN AND VALARIE ELMGREN, INDIVIDUALLY
   AND AS NEXT FRIENDS OF THEIR MINOR CHILDREN, Appellants

NO. 14-13-00044-CV                     V.

INEOS USA, LLC F/K/A INNOVENE USA, LLC, INEOS POLYMERS, INC.,
A/K/A INEOS OLEFINS, INEOS OLEFINS & POLYMERS USA, A DIVISION
OF INEOS USA, LLC, AND JONATHAN “BUBBA” PAVLOVSKY, Appellees

                     ________________________________

       This court today heard a motion for rehearing filed by appellees Ineos USA,
LLC f/k/a Innovene USA, LLC, Ineos Polymers, Inc., a/k/a Ineos Olefins, Ineos
Olefins & Polymers USA, a division of Ineos USA, LLC, and Jonathan “Bubba”
Pavlovsky. We deny the motion for rehearing, and order that this court’s former
judgment of March 20, 2014, be vacated, set aside, and annulled. We further order
this court’s opinion of March 20, 2014, withdrawn.

       This cause, an appeal from the summary judgment in favor of appellees,
signed December 13, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED in part and REMAND the cause for
proceedings in accordance with the court’s opinion. Specifically, we reverse the
trial court’s granting of summary judgment pursuant to chapter 95 of the Texas
Civil Remedies and Practice Code as to appellee Pavlovsky. With regard to
appellants the Elmgrens’ claims based on negligent-activity and negligent-
undertaking theories, we reverse the trial court’s granting of summary judgment as
to all appellees. In all other respects, we AFFIRM the summary judgment.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.